Title: From Jonathan Trumbull, Jr. to James Randolph Reid, 19 June 1782
From: Trumbull, Jonathan, Jr.
To: Reid, James Randolph


                  
                     Sir
                     Head Quarters 19th June
                     1782
                  
                  His Excellency the Commander in Chief directs me to reply to your
                     Favor of the 30th May—and to inform you, that considering the Footg on which
                     your Arrest stands, and upon a View of all Circumstances attendg it, it is his
                     Opinion that your Trial should be deferred until an Opportunity presents of
                     havg a Court formed from the Line of the Army. I am
                     &c. Your
                  
                     J. Trumbull Jr.
                     
                  
               